dziqu '{)U/O'?,.o§?;
901

RAUL D. JACKSON #1367898
William R Boyd Jr Unit
200 Spur 113
Teague, Tx. 75860

 

Court of Criminal Appeals June 3, 2015
Louise Pearson, Clerk

P.O. Box 12308

Austin, Tx. 78711

RE; EX PARTE RAUL DAVID JACKSON, writ No. wR-73,697-06, wR-73;697¢07,
wR-73,697-08, wR-73,697-09

Dear Clerk,

Enclosed please find Applicant's-Supph@mental Appendix to
Brief in Support of Application for Writ of Habeas Corpus to be
included in the record in the above-referenced cause numbers.

ln an Order issued by the Court on May 20, 2015, the Court
requested the original plea papers be sent from the trial court.
l did, however, make this request to the trial court clerk at the
time of filing that these papers and others be included in the
habeas record,and the clerk failed to comply with my request. l
have included only.the papers that l referenced in my application
and brief. Including the Notice of Dispositions that I believe
that the trial court clerk may not send and are relevant to my
claims for relief.

Please bring this information to the attention of the Court.
Thank you.

 

Applicant, Pro Se

RECE|VE| IN
couRT oF chmNAL APPEALS

JUN 08 2015

shelAcosta,Clewk.

wRIT No. wR-73,697-06§ wR-73,697-07, wR-73,697-08, wR-73,697-09

 

EX PARTE
RAUL DAVID JACKSON

SUPPLIMENTAL APPENDIX TO
BRIEF IN SUPPORT OF APPLICATION FOR WRIT OF HABEAS CORPUS

TABLE OF CONTENTS

 

CERTIFICATE OF AUTHENTICITY

EXHIBIT 1 - Trial NO. F-0554511

Original Indictment / Original Plea Agreement / Judicial Confession /
Docket:Sheets / Certification of Defendant's Right to Appeal / Notice
of Disposition dated 12/06/05 / Notice of Disposition dated 12/13/05 /
Judgment, Certificate of Thumbprint / Motion to Dismiss Prosecution.
EXHIBIT 2 - Trial NO. F-0555473

Original Indictment / Original Plea Agreement / Judicial Confession /
Docket Sheet / Certification of Defendant's Right to Appeal / Notice
of Disposition dated 12/06/05 / Notice of Disposition dated 12/13/05 /
Judgment, Certificate of Thumbprint / Motion to Dismiss Prosecution.
EXHIBIT 3 - Trial No. F§0556279

Original Indictment / Original Plea Agreement / Judicial Confession /
Docket Sheet / Certification of Defendant's Right to Appeal / Notice
of Disposition dated 12/06/05 / Notice of Disposition dated 12/13/05 /
Judgment, Certificate of Thumbprint / Motion to Dismiss Prosecution.
EXHIBIT 4 - Trial No'. F-0557397 l

Original lndictment / Original Plea Agreement / Judicial Confession /
Docket Sheet / Certification of Defendant's Right to Appeal / Notice
of Disposition dated 12/06/05 / Notice of Disposition dated 12/13/05 /

Judgment, Certificate of Thumbprint / Motion to Dismiss Prosecution.
EXHIBIT 5 - Deadly Weapon Allegation No. F-O554511 only

CERTIFICATE OF AUTHENTICITY

 

I, Raul David Jackson, Applicant pro se, do certify and
declare under penalty of perjury that the documents contained in
this Suppl€mental`Appendix to Brief in Support of Application for
Writ of Habeas Corpus are true and correct copies of originals as

provided to Applicant by the Dallas County District Clerk.

EXECUTED this 3rd day of June, 2015

   

   
    

_‘QA » //‘
David Jackson
Applicant, Pro Se

   
 
 

EXHIBIT l

EXHIBIT l

CAUSE NO. F-0554511

 

EXHIBIT I

JS ` .: ='

F;_

 

 

 

 

DEFENDANr Jackson, Raul David B M 06061969 cHARGE Poss CS INT DEL 4000/21\11'}:":.'€/"`;"
AKA: l

ADDRESS 4814 Parrv B Dallas 'rx - LOCATION pso '

FILING AGENCY TXDPDOOOO DATE FILED J_uly_l4 2005 COURT CDC5

COMPLAINANT McKinney, V . F-0554511 VT#:

C/C Francisco Trevino: d

 

'Jacqueline Trevino

 

 

TRUE BILL INDIC'I`MENT

IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS: The Grand Jury of

Dallas County, vState of Texas, duly organized at the July Term, A.D., 2005 of the

Crirninal District Court 5 , Dallas County, in said Court at said

 

Term, do present that one JACKSON, RAUL DAVID , Defendant,

 

On or about the 8 th day of July A.D., 2005 . in the County of Dallas and said State, did

unlawfully and knowingly possess with intent to deliver a controlled substance, to-wit: COCAINE, in an
amount by aggregate weight, including any adulterants or dilutants, of 400 grams or more,

And it is further presented to said Court that prior to the commission of the aforesaid offense, the said
defendant was convicted of a felony offense of POSSESSION OF A CONTROLLED SUBSTANCE, on
the lOTH day of NOVEMBER, 1989, A.D., in Cause Number F89-A4573-S on the docket of 282ND
IUDICIAL DISTRICT COURT, of DALLAS County, Texas under the name of RAUL DAVID
JACKSON and said conviction was a final conviction,

against the peace and dignity of the State.

rf¢w.a/

,~ - ~ 1 “~ . ~ . A..,,,,,,. _¢~r\..\\_i r~\_..._.'.. 'r‘ ..... Un.-¢mm»\ _nF/J`ranl Turu

Q

F ur~ few

 

 

 

sirA'rE oF TEXAS ~ § t IN THE C@C (’(
.vs. § DIsTRIcT coURT ~
_ ] l'\ Clli @ruf, 569 o ( § ' DALLAS CoUNTY, TEXAS
PLEA AGREEMENT

'l.`O THE HONORABLE .TUDGE OF SAID COURT: » ` '
The defendant herein and the attorneys for both the defendant and the State waive a jury trial and make the

 

 

following agreement: _

Defendant’s plea: [\{ uilty . [ ] Nolo contendere

[ ] Defendant will testify. [ Defendant will NOT testify.

Plea to enhancement paragraph(s): [ rue [ ] Not true

Type of plea: [ Plea bargain ‘ [ ] Open plea

Open as to: [ ] Deferred Adjudication [ ] Community Supervision [ ] Fine [ ] Restitutionk

[ ] Other:

State’s recommendation:

Agr ed sentence:v

[ Confmement in (penitenlia)y)(sta»tejar`l}~(ceun$¢-jail) for l 3 ' (years) (men+hsj~(duys).

[ ] Post-conviction community supervision, confinement probated for ` (years) (months) (days).
[ Deferred community supervision for (years) (months) (days). .

[ Fine of$ 31 °O 5 . [ ] To be paid. [. ] To be probated.` ` .»

[ ] Boot Camp [ ] Shock Probation [ ] Substance Abuse Felony Program 1
[ ‘] Judicial Drug Treatment Center [ ] CEN]KOR [. ] Dallas County Jail Chemical Dependency Program

 

[ _ ] Restitution in the amount of $ . _ [ ] Back-time NOT included.

[ ] Back-time included - - .

[ ] efendant will sign waiver of extradition. " ' [ ] Defend nt know' gly and voluntarily waives appeal.
['~ Other: @M \l' _.\£<>~~ all bar lt tim/z , /i,/{ §ov- r/~»/

ate 4 r;l§`efendant) ` 120 ( ‘;T-BC/£:Gf

Printed Name:
I have consulted with the defendant, whom I believe to be competent concerning the plea in this case and have

advised the defendant of his/her rights. I approve and agree to all waivers, statements,a and a eements of the defendant ~

herein and ask the Court to accept them and the defendant’ s plea.
ll l BOlOl /t// 9

Date Attomey for Defendant 4/ 66
Printed Name: /) l (/L C)<
State Bar # , Olfdll/@l{°l ?'

As attorney for the State, I hereby consent to and approve the requests, waivers, agreements, and stipulations

4 in this instrument
. / l n
Assistant District Ano/ ~|
"‘ C/'

Date
Printed Name:

State Bar# ¢'>'L C,/L/Y L”/l/ 4/

It appearing to the Court that the defendant is mentally competent and is represented by counsel, that the
defendant understands the nature and consequences of the charge, and the parties have sented to and approved
the waiver of jury trial and stipulations of evidence, the Court ?ds the aivers, a ee ents, and plea to have been
knowingly, freely, and voluntarily made, approves the waiver d agrecinents, acc 5 the d endant’ s plea, approves
the stipulation of testimony, and approves the change of ymcin h ein` '

 

 

 

 

 

   

  

Date. l l Judge

I, the defendant, plead-true to the (second), (third), (second and third) enhancement paragraph(s) which is/are l
contained in the charging instrument, and judicially confess that I am the same person who was previously duly and _ -

JS

 

 

 

DEFENDANT Jackson, Raul David B M 06061969 CHARGE POSS CS INT DEL
400<3/2ND
AKA: ` :
' l
ADDRESS 4814 Parrv B Dallas Tx LOCATION D_SO________________
FILING AGENCYTXDPDOOOO DATE FILED July 14, 2005 COURT CDC5
COMPLAINANT McKinney, V F-05545 ll VT#:
C/C Francisco Trevino:

 

Jacqueline Trevino

 

 

THE srArE oF TEXAS cAUsE No. F-0554511
vs.
cRiMiNAL Disriuc'r COURT 5 ;
Jackson, Raul David DALLAS coUNTY, TEXAS
JUDICIAL CONFESSION

Comes now Defendant in the above cause, in writing and in open Court, and consents to the stipulation of
the evidence in this case and in so doing expressly waives the appearance, confrontation and cross-examination
of witnesses I further consent to the introduction of this Judicial Confession, and testimony orally, by
affidavits, written statements of witnesses and other documentary evidence Accordingly, having waived
my Federal and State constitutional right against self-incrimination, and alter having been sworn, upon
oath, I judicially confess to the following facts and agree and stipulate that these facts are true and
correct and constitute the evidence in this case:

On the 8 th day of July A.D., 2005 , in Dallas County, Texas, I did unlawfully,

unlawfully and knowingly possess with intent to deliver a controlled substance, to-wit: COCAINE, in an
amount by aggregate weight, including any adulterants or dilutants, of 400 grams or more,

And it is further presented to said Court that prior to the commission of the aforesaid offense, the said -`l
defendant was convicted of a felony offense of POSSESSION OF A CONTROLLED SUBSTANCE, on` the 1‘
lOTH day ofNOVEMBER, 1989, A.D., in Cause Number F89-A4573-S on the docket of 282ND JUDICIAL ll
DISTRICT COURT, of DALLAS County, Texas under the name of RAUL DAVID JACKSON and said l"'
conviction was a final conviction, ' l

l further judicially confess that l committed the offense with which l stand charged exactly as alleged in the
indictment in this cause.

rigid tarr/lam

Attohie§hfor yéfendant /< \ Defend t :
swoRN To AND suBscRiBED before me on the 2 day of e\./q , 20 C_S .;

 

 

 

  

APPROVED BY: JiM HAMLiN, cLERK
DISTRICT COURTS OF f

DALLAS-CO .I>)TY, TEXAS t

. / V \/ ;
Assistant District Attorney Deputy ` trict Clerk j

   
   

Defendant's agreement to stipulate and waiver of confrontation and cross-examiation
approved by the Court. The above J udicial Confession is hereby approved by the

m>...:. m.~>,_.Cm~

.:->_i U.OQAM.H l GW=S~Z>F U~m.:~_n\:i>m OOCZHm

 

 

 

Q>He _
. zo.lEHim
ma>am~:~amx>m >aaozzm+m . ,ommmzmm ca
eze>zeee wommmmmHoz zHam Hzamza so emeH
wade e>nwmoz nazaaaeea: msame>znm. noizHH" non>Hzm >c@cwq

 

 

\\\\\ _ , 1 . z _ . >w Qm>w@me Hz nme HzeHnHzmzn\\»oo@\Nze
. . . R t _
,nMwA\Nw umwa . ante

 

 

mtmw Q\n\\vis\iv\st1nmmimw»a\1»~n\

 

 

 

 

 

G>Hm O~.. O-Um- _

s t ,
ozomzm omm@o§~a

 

mie\§i®x\rltw.®®®e& &N§\w§§w~w\ _ ilm

 

 

n\it\sti

w\iu\nw U§§l§§

\\_»\\\_\\… md \\o\s§ _
\Q\t…§\ 1\ RN\M\\ tantth A\ttt.l\

 

\\\i\ cwa \\ , \

 

 

 

 

 

 

 

 

    
 

 
 

.@,,: ..p 53
. , a >.>_A_ \\\\\\Vr\… . ~\\.\\.\_%s\t _
, l
\\`M~\\\\.\\ i\\\\.\M\\/\N\ ,. ..1 .~,, .n . . >\\
.. ...~. A.Mr n » nl i..l¢il. ~ 3 \ t\
\\\\n& …\,Wc\…v §®1 551 et m .H. amicus mata rim me.a,N.~ em \ \\\\®\\
\\\b\ M_\,\ \\,l.\,\ sm.§,... . r man omnmww\om mda w
. hammch 43 . mw name v. wis tm_.»EmmW mean E`_
_. 1... _ 1 t.)l;.hti…t> i.. ,J ,\\0\:1 m._,>.~.Cm~

1:->~1 009an | Q~:S~Z>F U~m.:~.~O.H GOC-H. l U>:l>m GOCZH._,m 01 me>m >j©zzmHm 01 O-Umx

owcsz 21 noES, r

 

§

 

 

 

11§1»\/1 ,

 

 

 

 

 

 

 

 

 

_-..11-& _ § 11111, . § 1111 3\i“é€é/¢?j)/;;€ , .20_§@_§.

%/%;%A%¢/; 7

: ‘ BAILIFF/DEPUTY SHERIFF

*,Indicate here -if print other than defendantls right thumbprint
i's placed in box: ’

left ehumbprine ' left/righe index finger

 

other,

 

 

\ .
MOTION TO DISMISS PROSECU'l 10N Form 183 ('(Lé’l ( /3/

THrE STATE oF TEXAS,

No. F05-54511-K vs. IN THE CRIMINAL

DISTRICT COURT FOUR

 

OF DALLAS CouNTY, TExAs

EOOCUJW>CHJWOCMW>

RAUL DAvn) JACKSON APRIL TERM, A.D., 2006

PID 4006

Now comes the District Attorney of Dallas County, Texas and asks the Court to dismiss the above entitled and numbered
cause, for the following reasons, to-wit:

The above case has been reindicted as C_ause Number F06-00445-K.

WHEREFORL~:l PREMISES CONSIDERED, the State respectfully requests that this case be dismissed

Wéd t)"n" Molio`h" el Disl`.- lll*fy.i

 

 

 

EXHIBIT 2

 

CAUSE NO. F-0555473

EXHIBIT 2

EXHIBIT 2

JS

DEFENDANT Jackson, Raul

B M 06061969 CHARGE DEL CS lG/ZND

 

 

 

 

 

AKA:
ADDREss _.LocATIoN DSQ
FILING AcEch TXDPDoooo ’DATE FlLED Augusr 05, 2005 l coURT cDCs
coMi>LAlNANT McK'mney,V F-0555473 l vr#=
c/c l l
TRuE BILL 1N1)1cTMENT

IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS: The Grand Jury of

Dallas County, State of Texas, duly organized at the July Term,A.D., ' 2005 of the

Criminal District Court 5

Term, do present that one

, Dallas County, in said Court at said

JACKSON, RAUL , Defendant,

 

On or about the ll th day of May A.D., 2005

in the County of Dallas and said State, did

unlawfully and knowingly deliver, to-wit: actually`transfer, constructively transfer and offer to sell a
controlled substance, to-wit: COCAINE, in an amount by aggregate weight, including any adulterants or
dilutants, of l gram or more but less than 4 grams to V. MCKINNEY,

And it is further presented to said Court that prior to the commission of the aforesaid offense, the said
defendant was convicted of a felony offense of POSSESSION OF A CONTROLLED SUBSTANCE, on
the lOTH day of NOVEMBER, 1989, A. D., in Cause Nurnber F89- A4573- S on the docket of 282ND
JUDICIAL DISTRICT COURT, of DALLAS County, Texas under the name of RAUL DAVID
JACKSON and said conviction was a final conviction,

against the peace and dignity of the State.

Bill Hill

/i%wé' .Q\/

/'/

E‘,\.-.,mn» n{»`HA mind lnr\l

 

 

 

srArE oF TEXAS _ " v § . mTHE CDC%
_ / vs. _ § . DISTRICT COURT ~
' J QCKS<>N} 60 Vl _ § f .~ _.DALLAS coUNTY,TExAs
l l PLEA'AGREEMENT ` v

TO THE HONORA_BLE JUDGE OF SAID COURT: -
The defendant herein and the attorneys for both the defendant and the State waive a jury tn`al and make the
following agreement ' .

 

 

Defendant’s plea: ' [ Guilty l [ ] Nolo contendere

[ ].-Defendant will testify. [ ] Defendant will NOT testify.

Plea to enhancement paragraph(s): [ rue [ ] Not true

Type of plea: [ Plea bargain ' [ ] Open plea

Open as to: [ ]Deferred Adju`dication [ ] Community Supervision [ ] Fine [ ] Restitution,

[ ] Other: `

State"s recommendations '

Agre d sentences ` ~
[ Confinement in @)enitentiary)(sta¢e-jaél)(eow#yjail)~for l § &@l (years) (mau¢l¢s)-(duys;l.`

[ ] Post-conviction community supervision, confinement probated for _ (years) ()_nonths) (days).
[ eferred co unity supervision for (years) (months) (days). ‘

[ _ Fine of$ ` °O') lib . [ ]To be paid.» [. ]To be probated.

[ ] Boot Camp [ ],Shock Probation [ ] Substance Abuse Felony Program _ _
[ '] Judicial Drug Treatment Center [ ] CENIKOR [ ] Dallas County Jail Chemical Dependency Program

 

 

[ _ ] Restitution in the amount of $ . . [ ] Back-time NOT included.

[ ] Back-time included ~ , . _ .

[ efendant will sign waiver of extradition. 5 l ] Defendant knowingly and voluntarily waives appeal,
[' Other: (‘/riwl~'t ¢Foi~ a(/ljpacl/tl‘iM/, atf 53er f~ /w~ forevde

[ ] CHANGE OF'NAME (Applicable only if box is checked)
The defendant having suggested that his/her true name is other than that set forth in the charging instrument,
and having moved that the charging instrument and all other documents in this cause be amended to show his/her true
name,to be ' , said motion is hereby granted. It is so ordered..

 

4 COURT’S ADMONITIO T DEFENDANT
You are harng with the offense of: &,§ l d ”‘ "l ‘i
ll::};¢d;.hment range for the offense charged is: _ / J
[ ' l" Degree Felony, 5 - 99 years or Life and an optionalfme not to exceed $l0,000.00.
[ ] 2“d Degree Felony, 2 - 20 years confinement and an optional fine not to exceed $10,000.00.

[ ] '3"1 Degree Felony, 2 - 10 years`conftnement`and an optional fine not to exceed $l0,000.00.
[ ] State Jail Felony, 180 days - 2 years State Jail and an optional fine not to exceed $10,000.00.

l l ,

You have an absolute right to a jury tn`al, to confront and cross-examine the witnesses against you, and to call
witnesses in your own behalf.~ _Youl have a right to testify, but you cannot be compelled to do so. -The prosecuting
attomey’s recommendation as to punishment is not binding on the Court. You will be permitted to withdraw your plea
if the Court rejects any plea bargain made in this case. If the punishment assessed by the Court is not greater than that
which you have -plea-bargained, you may not appeal on any matter in the case unless the Court grants permission for the
appeal or the matters appealed were raised by»written motion filed and ruled on before the plea, If you enter a plea of
guilty or nolo contendere and there is no plea bargain, the court may assess your punishment anywhere within the range
allowed by"law. If you are not a citizen of the United States, a plea of guilty or nolo contendere may,' and under current
Federal Immigration rules is almost certain to, result in your deportation, exclusion from admission to the United States,
or denial of naturalization If you have a court-appointed attomey, you have _a right to ten days from the date of the
attomey’s appointment to prepare for nial. You have the right to be tried on an indictment returned by a Grand Jury, and,
unless you are on bond, a right to two entire days after being served with a copy of the charging instrument before being ~
arraigned If you receive unadjudicated community supervision and violate its conditions, you may be arrested and
subjected to a hearing limited to determining whether or not guilt should be adjudicated If guilt is adjudicated, no
appeal may be taken from the Court’s decision, and the full range of punishment is open to the Court. All proceedings,
including assessment of punishment, pronouncement of sentence, granting of community supervision, and an appeal,
then continue as if the adjudication of guilt had not been deferred. '[In sex offense cases, see Court’s Admonition to Sex
Ot`_fenders, which is incorporated by reference and attached hereto.]

, . DEFENDANT’S STATEMENTS AND WAIVERS
With the approval of counsel, defendant makes the following statements and waivers. lam the accused in the
-t...,...~..,. :Mh...m¢m+ ana am mpninllv mmnetent_ l understand the nature of the accusation made against me, the range

'\_ A"__§

I hereby waive my right to b ied on an indictment returned by a grand ._ '/; any and all defects, eirors§ or
irregiilarities, whether of form or substance, in the charging instrument; my right to a jury tiial; and my right to remain
silent. I waive arraignment and reading of the charging instrument; theappeaiance, confrontation, and crossiexamination

»of witnesses; my right to ten days to prepare for trial alter the appointment of counsel (if counsel has been appointed);

and the preparation of a` pre-sentence report. `l consent to the oral or written stipulation of evidence or testimony, .,to the v

introduction of testimony by affidavits or written statements of witnesses, and to 31 otaer documentary evidence.
I admit and judicially confess that I committed the offense of " q on_____

§ l [' O§§__exactly as alleged in the charging instrument l affirm that my plea and judicial confession are ii'eely and/

voluntarily made, and not influenced by any consideration of fear, persuasion, or delusive hope of pardon or parole.

I understand the admonitions regarding unadjudicated community supervision, and that I will be required to ~

register as a sex offender if convicted of, or placed on community supervision for, one of the offenses enumerated under
Court’s Admonition to Sex Offenders, attached hereto. I understand that under the Uniforrn Extradition Act, should I

be charged with a violation of my community supervision and be arrested in another state, I have the right to require the .
issuance and service of a wairant of extradition, the right to hire legal counsel, _or, if indigent, to have counsel appointed,'

andt e right to apply for a writ of habeas corpus to contest my arrest and return to this State.
[ I voluntarily and knowingly waive my rights under the Extradition Act, waive extradition, and waive my right

waiv r is irrevocable.

[ Iunderstand that I have a right to appeal to the Court of Appeals. lf the trial court follows the terms of the State’ s

recommendation as to sentencing, then, aner' consulting with my attomey, I do expressly, voluntarily, loiowingly, and _

intelligently give up and waive my right to any appeal,

 
  
 

\. DEFENDANT’S PLEA TO ENHANCEIV[ENT PARAGRAPH(S) (Applicable only if box is checked)

egally convicted of the offense(s) alleged therein.

SIGNATURES `AND ACKNOWLED GMENTS ,

I, the defendant herein, acknowledge that my attorney has explained to me, and I have read and l understand,
all the foregoing admonitions and warnings regarding my rights and my plea, and that my statements and waivers are
knowingly, freely, and voluntarily made with full under'stan
all my waivers, statements, agreements, and my ple .

0 6(   l` '\ l v V .
m ’l?“i§§?s ' Z?»~( annum

I have consulted with the defendant, whom I believe to be competent conceming the plea in this case and have

  
 

advised the defendant of his/her rights. I approve and agree to all waivers, statements, and agreements of the defendant -

herein and ask the Court to accept them and the defendant’s plea. ~
l l g 2 cl o ( ' . (7¢`
ate 4 _ ~

Attorney for Defendaiit _ _ g
Printed Name: ' ( (/C 0‘ >~1 UOG_nm.~. |_ OW=<=Z>F G~m.=-g O_OC-.~. l .U>Fr>w GOCZ.H.m

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

w>:1 ,£>Ew new . _ . norman
. _ _ . _ Zo.|l||
3>:.…_01 amx>m 1 _ >jozzmn§oz 1_ \\ . ` . , _ . §§ QQQ>H§ . ..> Nze emmw§ . wme§§m
..1\\ \ _ H\m~..ozm Om.m.mzmm >m .QEQ.HU Hz gm HZUHG..HKMZ.H\ ~©\.N.zd .
1§ §§
. _ answer a _
e>:… o_.. ozem_~ . _ _ ozem_~w cm ooc_~e
1@\ \\w

 

  

 

 

 

 

 

\

\%\\N\\Ak _ §
.\ 1 _:._._.._ e\mw\\hmw\\\.… \

.t.L.L.rv \»

__OS:N@@@ \.\\\N nw
_ mw \\\\ %101 §§

 

seen

 

 

 

wee ended ma 3wa 1§.?§@@ m§@e@nn» A§B&s
Enm et mens 1653 heEr weer .aem:.d nw

 

   
 

2

1 , ..~ceEmw.m.,wnM namet P
TE; y i,w.am aeam,mew~m@e~.. 5 \ _\\\A
nrc Q;;.m. Uv§? 2 3 S:§H_\:§ Uloami.i» § §
mae esa §§1§ m®®® ._ 1 1 11
,. 111 > §\X\m\,.,` _/P\

§§1 §§ees§ _ . , \e an

 

._,.` _1~...:£.,£:1,.;1_.1

 

 

 

 

 

Cause No. DS/;` §/`§`C/ 3/3

 

 

"rr~n; sTArE or TEXAS _ § tN THE fi/)C L/
vs. _ § _ msTRrC.T Counr ‘
/l`ACl/V/. £/rlvi 1 § DALLAS COUNTY, TEXAS

 

'rR`rAL Coun'r's CE_RTIFI.CATloN or DEFENDANT'$ mch or AP"PEAL~+

l, judge ol` the trial cour“r, certify this criminal case:

m is nol a plea-bargain case, and the defendantihas the right of appeal, [or]
l:l

is a plea~bargain case, but matters were raised by written motion filed and ruled on
before trial, and not withdrawn or waived, and the defendant has the right of
appeal, [01']

L_i is ea-bargain case, but the trial court has given permission to appeal, and the
‘ efendant has the right ol" appeal, [or]

 
 
  

and the defendzmt has NO right of appeal, [or]
`ved the right ofappeal.'"

 

 

 

 

 

Judge nmi-Date Signed

l lia-ve received a COI)Y of this certii`tcation: QQ .
Defendant (if not represented by counsel) Defendant's Coui`tsel
Mailing, Address: State'Bar No.:. O(/[¢{$r(('(€ il-

__ r_ n Mailing Address: /HO/ é/M ?qé g;/O

telephone ll.' . ,

Fa.\: # (ifany) Telephone #: 06{ Nde '?~floz
, Fax #(_ifany): 2((/( 110 _3[//

"‘A defendant in a criminal case has the right ol"appeal under these rules. The trial court shall enter
a certification ofthe defendant’s right to appeal in every case in`which it enters ajudgment ofguilt
or other appealable order. ln a plea bargain case ---- that is, a case in which a defendant's'plea was
guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor`and agreed to by the defendant ---- a defendant may appeal only: (A) those matters that
\vere raised by written.motion liled' and ruled on before trial, or (B) alter getting the trial'court’s
1 permission to appeal TEXAS RULE OF APPEL,LATE PROCED{,,I`RE "_`5.2(.'1)(2).

 

 

 

F ' f ..»
'///’ ,»-
i)
.';
'!

 

v,-.

 
 

l`)IS'POSEI) BY PGBC

 

JN_cRJ_MJ.NAL.uls.'rR_J'-C'J.'Wcour7.

BAILIFF/DEPUTY SHERIFF

 

*Indicate here if print other than defendant’s right thumbprint
is placed in box:

left thumbprint l . " left/right index finger

other,

 

 

./'\
_.)-`

."`

MO'I`ION TO DISMISS PROSECUTIO“ FOrm183- v l ‘ &/0/ /zg’L-'
THE STATE oF TEXAS,

 

 

NO. ]?05~55473-K VS. § IN THE CRIMINAL

§ DISTRICT COURT FOUR

§ OF DALLAS COUNTY, TEXAS
RAUL DAVID JACKSON § . ` -APRIL TERM, A.D., 2006
DEL Csic

Now comes the District Attorney of Dallas County, Texas and asks the Court to dismiss the above entitled and numbered
cause, for the following reasons, to-Wit:

The above case has been reindicted as Cause Number P06-00448-K.

WHEREFORE PREMISES CONSIDERED, the State respectfully requests that this case be dismissed.

 

Med on Mouon 01 nash Auy., g lé¢-‘;SLo/'¢Az~ _ Asstg mgt ~.| l l
__< ..$|d')
‘ lum
f\')
13 ii
C.*? vi
C.O
O'\

 

 

Wr%c@ W/A¢

 

EXHIBIT 3

CAUSE NO. F-0556279

 

EXHIBIT 3

EXHIBIT 3

 

 

 

 

 

CH

DEFENDANT Jackson, Raul David B M 06061969 CHARGE DEL CS 4G/2ND ‘
AKA: i

ADDRESS LOCA'I`ION DSQ y

FILING AGENCY TXDPDOOOO DATE FILED August 25, 2005 COURT JDC195

COMPLAINANT McKinney, V F-0556279 VT#=

C/C `

 

 

 

TRUE BILL INDICTMENT

lN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS: The Grand Jury of
Dallas County, State of Texas, duly organized at the July Term,A.D., 2005 of the

195th Judicial District Court , Dallas County, in said Court at said

Term, do present that one JACKSON, RAUL DAVID , Defendant,

On or about the 5 th day of July A.D., 2005 in the County of Dallas and said State, did

controlled substance, to-wit: COCAINE, in an amount by aggregate weight, including any adulterants or

unlawfully and knowingly deliver, to-wit: actually transfer, constructively transfer and offer to sell a 4 ;
dilutants, of 4 grams or more but less than 200 grams to V. MCKlNNEY, l

And it is further presented to said Court that prior to the commission of the aforesaid offense, the said
defendant was convicted of a felony offense of POSSESSION OF A CONTROLLED SUBSTANCE, on
the lOTH day of NOVEMBER, 1989, A.D., in Cause Number F89-'A4573-S on the docket of 282ND
JUDICIAL DISTRICT COURT, of DALLAS County, Texas under the name of RAUL DAVID
JACKSON and said conviction was a flnal conviction,

 

 

against the peace and dignity of the State. (
Bill H_iu /;/ ; %//Q, ‘
V \/V

 

_1. . . .. ,..\,"__ n~._.~, 'r.,.,,,, Fnreman ofthe Grand Jury.

C-::eNo.F QF`SZZV vi

 

 

stairs oF TEXAS , - § - m THE 0 DC L/
V ~ ' § DISTRICT conRT .
FF»EVC< split [LB vi § '_ DALLAS CoUNTY,YE_xF_

PLEA AGREEIV[ENT v

TO THE HONORABLE IUDGE OF SA]D COURT:
The defendant herein and the attorneys for both the defendant and the State waive a jury uial and make the

following agreement .

Defendant’s plea: [\// uilty t [ ] Nolo contendere

[ ]_-Defendant will testify. [ efendant will NOT testify.

Plea to enhancement paragraph(s): [ rue [ ] Not true

'l[`ype of plea:` [ Plea bargain ' [ ] Open plea

;)p;n(i);: to: [ ] Deferred Adjudication [ ] Community Supervision [ ] Fine [ ] Restitution
er:

 

State"s recommendation:

Ag eed sentence: `S/ `
[ Confinement in @enitentiary)(sta'tejm"lj~(eeumyjaii) for . l . (years) (movrthsj‘(duysj~

[ ] Post-conviction community supervision, confinement probated for (years) (r;'zo)ztlzis) (days).
[ j Deferred community supervision for ' (years) (montlls) (day.i').v `
[ _] Fme of$ 5 00 0 . [ ] To be paid. [. ] To be probated. il

[ ] Boot camp [ ' ] Shock Probation [ ] Substance Abuse Felony Program ' _ §l
[ '] Judicial Drug Treatment Center [ ] CENIKOR -[ ] Dallas County Jail Chemical Dependency Program »

 

[ _ ] Restitution in the amount of $ _ . [ ] Back-time NOT included §§
[ ] Back-time included ` - ` . i
[ ] Defendant will sign waiver of extradition. 5 [ ] Defendant knowingly and voluntarily waives appeal, 1
[` ] Other: v ` . -

 

[ ] CHANGE OF NAMlE (Applicable only ifbe is checked) -
- .The defendant having suggested that his/her true name is other than that set forth in the charging instrument,
and having moved that the charging instrument and all other documents in this cause be amended to show his/her true
nameto be , said motion is hereby granted. It is so ordered.

- _ , COURT’S ADMONITIONS TO DEFENDANT
You are charged with the offense of: DCS big ),0 0 4
The `unishment range for the offense charged is: ' ' J
[ l“ Degree Felony, 15 - 99 years or Life and an optional fine not to exceed $10,000.00.
[ ] _2“d Degree Felony, 2 - 20 years confinement and an optional fine not to exceed $10,000.00.
] ?>"i Degree Felony, 2 - 10 years confinement and an optional fine not to exceed $l0,000.00.
State Jail Felony, 180 days - 2 years State Jail and an optional fine not to exceed $10,000.00.

[
[ l` ~-
i ] 4 ) _ » . i
You have an absolute right to a jury trial, to confront and cross-examine the witnesses against you, and to call '
witnesses in your own behalf. You have a right to testify, but you cannot be compelled to do sc. ~'l'he prosecuting
attomey’s recommendation as to punishment is not binding on the Court. You will be pemlitted to withdraw your plea
if the Court rejects any plea bargain made in this case. If the punishment assessed by the Court is not greater than that
which you have plea-bargained, you may not appeal on any matter in the case unless the Court grants permission for the
appeal or the matters appealed were raised by written motion filedtand ruled on before the plea, If you enter a plea of
guilty or nolo contendere and there is no"'plea bargain, the court may asses`s your punishment.anywhere within the range
allowed by law. lf you are not a citizen of the United States, a plea of guilty or nolo contendere may,' and under current
Federal Immigration rules is almost certain .to,' result in your deportation, exclusion from admission to the United States,
or denial of naturalization If you have a court-appointed attomey, you have a right to ten days from the date of the
attomey’s appointment to prepare for uial. You have the right to be tried on an indictment returned by a Grand Jury, and,
unless you are on bond, a right to two entire days after being served with a copy of the charging instrument before being b
arraigned If you receive unadjudicated community supervision and violate its conditions, you may be arrested and
subjected to a hearing limited to determining whether or not guilt should be adjudicated If guilt is adjudicated, no
appeal may be taken from the Court’s decision, and the full range of punishment is open to the Court. All proceedings,
including assessment of punishment, pronouncement of sentence, granting of community supervision, and an appeal,
then continue as if the adjudication of guilt had not been deferred. [In sex offense cases, see Court’s Admonition to Sex
Of_fenders, which is incorporated by reference and attached hereto.] ~

DEFENDANT’S STATEMENTS AND WAIVERS l
With the approval of counsel, defendant makes the following statements and waivers, lam the accused in the
_1--1-__ .~1-.__.....,... ....,i ..m mpn+anv mmm=_ient_ I understand the nature of the accusation made against me, the range

I hereby waive my right to b1 ed on an indictment returned by a grand ' ` ;any and all defects, errors or
irregularities whether of form or substance, in the charging instrument; my right to a jury trial; and my right to remain
silent. I waive arraignment and reading of the charging instrument; the appearance, connontation, and cross- -examination__ .
of witnesses; my right to ten days to prepare for trial after the appointment of counsel (if counsel has been appointed);
and the preparation of a` pre-sentence report. I consent to the oral or' written stipulation of evidence or testimony, to the _
introduction of testimony by affidavits or written statements of witnesses, and to all other documentary evidence. ,"

g/I admit and judicially confess that I committed the offense of DC§ "i 9 '~L°:? . on .__~_
(l“'g' 0 exactly as alleged m the charging instrument. l affirm that my plea and judicial co ession are freely and '
voluntarily made, and not influenced by any consideration of fear, persuasion, or delusive hope of pardon or parole.

I understand the admonitions regarding unadjudicated community supervision, and that I will be required to ~
register as a sex offender if convicted of , or placed on community supervision for, one of the offenses enumerated under '
Court’s Admonition to Sex Offenders, attached hereto. I understand that under the Uniforrn Extradition Act, should I
be charged with a violation of my community supervision and be arrested in another state, I have the right to require the .
issuance and service of a warrant of extradition, the right to hire legal counsel, or, if indigent, to have counsel appointed,' '

and e right to apply for a writ of habeas corpus to contest my' arrest and return to this State.
»[ y I voluntarily and knowingly waive my rights under the Extradition Act, waive extradition, and waive my right
to`contest my return to the State of Texas tiom any jurisdiction'where I may be found. I understand and agree that such '_
wai r is irrevocable
[ ] I understand that I have a right to appeal to the Court of Appeals If the trial court follows the terms of the State’ s

_ recommendation as to sentencing, then, after consulting with my attomey, I do expressly, voluntarily, knowingly, and
intelligently give up and_waive my right to any appeal.

 

~ iDEFENDANT’S PLEA TO ENHANCEl\/IENT PARAGRAPH(S) (Applicable only if box is checked)- . ,
I, the defendant, plead true to the (second), (third), (second and third) enhancement paragraph(s) which is/are _

c ntained in the charging instrument, and judicially confess that I am the same person who was previously duly andt 4
legally convicted of the offense(s) alleged therein. '

 

SIGNATURES AND ACKNOWLEDGMENTS
I, the defendant herein, acknowledge that my attorney has explained to me, and I have read and l understand,
all the foregoing admonitions and warnings regarding my rights and my plea, and that my statements and waivers are
knowingly, freely, and voluntarily made with full understa of the consequences I request that the Court accept 4
all my waivers, statements, agreements, and my plea.

00( l 5>

Date /fendant > MMJ
Printed Name: . F/A (Kd 0 id

I have consulted with the defendant, whom Ibelieve to be competent concerning the plea in this case and have ’
advised the defendant ofhis/her rights. I approve and agree to all waivers, statements, and agreements of the defendant ~»

herein and ask the Court to accept them and the defendant’s plea. '

D' te Attomey_for Defendrint L , . t
Printed Name: g L(/ C°)(

StateBar# . ()_"iqira'(q:l'

 

 

As attorney for the State, I hereby consent to and approve the requests, waivers, agreements, and stipulations
in this instrument .

lt 20 é-S/-

Date

 

Bl L .' lLL, C -- ` - l District Attorney, Dallas County, by l
,- v ~

Assistant District At;o j . n
Printed Name: C@;E€¢__; \ C£-\
StateBar# _1 UOQAM.H l ON:<=Z>F U~m.:~_©._. COCN.H l .U>:r>m COCZ.~.m

e>_r_m;§w ,1>1…11 29 1131$~1__

 

 

mH>._,m.Om, .~.m_x>m >.:.O-Zm.m

 

 

 

§H. UmH.Hnw.woz Hm.H Um_®wmm mmm_mm§mu

  

 

 

 

 

 

 

 

 

 

e>:.… 01n ozemz \%e\§%§ oxomwm 01q ncaa
2.1_ raw \%\\§\U § _ _
@2.111111\\ uaw §
11 1_,.1111 \\\\ sh §§

 

\\\\hw t\\§sw\
1\\_\NWRU §§

\

     

.FJ~ §11.,§1. Ue»memum» 111 r11m11¢m. U¢~memmn» €w§wm.

.E >» 1 11 1 . v § ..1_
r~rr ? .

BAILIFF/DEPUTY SHERIFF

*Indicate here if print other than defendant’s right thumbprint
is placed in box: '

left thumbprint ;eft/right index finger

other,

 

___

 

MOTION TO DISMISS PROSECUTION Form 183` - ('QQ/ /38

 

 

THE STATE OF TEXAS,

 

NO. ]F05-56279-K vs. § IN THE CRIMINAL

§ DlsTRICT COURT FOUR

§ . OF DALLAS COUNTY, TEXAS-
RAUL DAVID JACKSON § APRIL TERM, A.D., 2006
DEL Cs 4c

Now comes the District Attorney of Dallas County, Texas and asks the Court to dismiss the above entitled and numbered
cause, for the following reasons, to-wit:

The above case has been reindicted as Cause Number F06-00453-K.

WHEREFORE PREMISES CONSIDERED, the State respectfully requests that this case be dismissed.-

» ~.ed on Moiian iii Disi.~ At't"y‘_.

   

 

 

 

EXHIBIT 4

CAUSE NO. F-0557397

EXHIBIT 4

EXHIBIT 4

 

/'\,

MT

DEFENDANT Jackson, Raul B M 06061969 CHARGE DEL CS 4G/2ND

 

 

 

 

 

AKA:
ADDRESS ' LocATloN WBII
FILING AGENCY TXDPD0000 DATE FILED september 23, 2005 coURT CDCs
coMPLAINANT MeKinney,V 'F-0557397 vT#=
c/c '
TRuE BlLL iNDIcTMENT

IN_ THE NAME AND BY THE AUTHORI'I`Y OF THE STATE OF TEXAS: The Grand Jury of

 

Dallas County, State of Texas, duly organized at the October Term, A.D., 2005 of the
Criminal District Court 3 , Dallas County, in said Court at said
Term, do present that one JACKSON, RAUL , Defendant,
On or about the 20 th day of June A.D., 2005 in the County of Dallas and said State, did

 

unlawfully and knowingly deliver, to~wit: actually transfer, constructively transfer and offer to sell a
controlled substance, to-wit: COCAINE, in an amount by aggregate weight, including any adulterants or
dilutants, of 4 grams or more but less than 200 grams to V. MCKlNNEY,

And it is further presented to said Court that prior to the commission of the aforesaid offense, the said
defendant was convicted of a felony offense of POSSESSION OF A CONTROLLED SUBSTANCE, on
the lOTH day of NOVEMBER, l989, A.D., in Cause Number F89-A4573-S on the docket of282ND
JUDICIAL DISTRICT COURT,' of DALLAS County, Texas under the name of RAUL DAVID
JACKSON and said conviction was a final conviction,

against the peace and- dignity of the State.
' ' Bill Hin @ p/%¢¢J(/

. , . . . ,..` .. n . m ,, 1?,...,......... ,\&‘+k¢ fleman Turu

 

~

ca:~No. F D$,' 572 57 ?j

 

 

sTATE oF TEXAS . _ ~ § lN run l t .-&QC L{
41 vs. § DISTf`i"l’ jlt Cc?~iillii'r-`* .
Cl'(f\ Cl/¢£ QN,. lZn~/i § '_ , _.DALLAS COUNTY, TEXAS
2005 DEC lZ fill llr 5141
PLEA AGREEN[ENT'
_ » . »t_l_r_"j'§ 3 l ill "‘»J ~
To THE HoNoRABLE JUDGE oF sAID coURT: 4 9 U"f ‘,f:`}' fill C'.H.'L'“:li."i l
,_ The defendant herein and the attorneys for both the defendant and the §i“atd`\iia[i`\i“e ’a,jiifi/tr§al and make the
following agreement . ' ' m"` " ' 1 l
_-Defendant’s plea: [ uilty _ [ ] Nolo contendere .
[ ]_. Defendant will testify. [ Defendant will NOT testify.
Plea to enhancement paragraph(s): [ rue _ [ ] Not true
Type of plea: [ Plea bargain ' [ ] Open plea .

:)p]elé):\hs to:[ ]Deferred Adjudication [ ]Community Supervision [ ]Fine [ ]Restitution_
. er:

State’s recommendation:

Agr d sentence: - -

[ Continement in (penitentiary)(…ail) for /\§/ (years) (mo.zulas)-(dayu;\:

[ ] Post-conviction community supervision, confinement probated for (years) (months) (days).
[ ] eferred community sgpervision for (years) (months) (days). `

[._ Fine of$ § Q 0[2 le . [ ] To be paid. [. '] To be probated. '

[ ] Boot Camp Shock Probation [ ] Substance Abuse Felony Program ' 4

[ '] Judicial Drug Treatment Center [ ] CENIKOR [ ] Dallas County Jail Chemical Dependency Program
[ _ ] Restitution in the amount of $ . . [ ] Back-time NOT included

[ ] Back-time included - ' .
[ ] efendant will sign waiver of extradition. ` [ ] Defendant knowingly and voluntarily waives appeal,

[»~ other; all .§¢»/+€~ws fe /u/)J cemm,/f@/, [/mm`“ Fe~ edf bee/dme

 

 

 

[ 1 cHANGE oF NAME (Applieable only ifb_ox is checked)

The defendant having suggested that his/her true name is other than that set forth in the charging instrument, "

and having moved that the charging instrument and all other documents in this cause be amended to show his/her true
nameto be - . , said motion is hereby granted. lt is so ordered. '

 

_ COURT’S ADMONITIONS TO DEFENDANT
You charged with the offense of: . D( § if 6
l`\l;e{glgnishment range for the offense charged is: 'J
[ ' l"‘l Degree Felony;($ ~ 99 years or Life and~an optional fine not to exceed $_10,000.00.
[ '] 2"cl Degree Felony, 2 - 20 years confinement and an optional fine not to exceed $10,000.00.

[ ] v3"l Degree Felony, 2 - lO years confinement and an optional fine not to exceed $10,000.00.
[ ] State Jail Felony, 180 days - 2 years State Jail and an optional fine not to exceed $10,000.00.

l l ,

You have an absolute right to a jury trial, to confront and cross-examine the witnesses against you, and to call
witnesses in your own behalf. You have a right to testify, but you cannot be compelled to do so. - The prosecuting
attomey’s recommendation as to punishment is not binding on the Court.` You Will be permitted to withdraw your plea

` if the Court rejects any plea bargain made in this case. If the punishment assessed by the Court is not greater than that
which you have plea-bargained, you may not appeal on any matter in the case unless the Court grants permission for the
appeal or the matters appealed were~raised by written motion filed and ruled on before the plea, If you enter a plea of
guilty or nolo contendere and there is no plea bargain, the court may assess your punishment anywhere within the range

 

allowed by law. If you are not"a citizen _of the United States, a plea of guilty or nolo contendere may,' and under current '

Federal Immigration rules i_s_almost certainvto, result in your deportation, exclusion from admission to the United States,
or denial of naturalization If you'have a court-appointed attomey, you have a right to ten days from the date of the
attomey’s appointment to prepare for trial. You have the right to be tried on an indictment retumed by a Grand Jury, and,
unless you are on bond, a tight to two entire days alter being served with a copy of the charging instrument before being
arraigned. If you receive unadjudicated community supervision and violate its conditions, you may be arrested and
subjected to a hearing-limited to determining Whether or not guilt should be adjudicated. If guilt is adjudicatcd, no
appeal may be taken from the Court’s decision, and the full range of punishment is open to the Court. All proceedings,
including assessment of punishment, pronouncement of sentence, granting of community supervision, and an appeal,
then continue as if the adjudication of guilt had not been deferred. [In sex offense cases, see Court’s Admonition to Sex
Ot`_fenders, Which is'incorporated by reference and attached hereto.] *

_ . l DEFENDANT’S STATEl\dENTS AND WAIVERS
With the approval of counsel, defendant makes the following statements and waivers. I am the accused in the
,n.-..:..... .'.~ ah»..mm+ ana gm mentallv cnmnetent_ I understand the nature of the accusation made against me, the range

,»/ § ' A_J

Ihereby waive my right to b" led on an indictment returned by a grand j'; any and all defects, errors,` or

‘irregularities, whether of form or substance, in the bharging instrument; my right to a jury trial; and my right to remain

silent. I waive arraignment and reading of the charging instrument; the appearance, con&ontation, and cross¢examination

'of witnesses; my right to ten days to prepare for trial after the appointment of counsel (if counsel has been appointed);
and.the preparation of `a` pre-sentence report `I con lent to the oral or written stipulation of evidence or testimony, to the 4
introduction of testimony by affidavits or written statements of witnesses, and to all other documentary evidence. `

_ I admit and judicially confess that I committed the offense of DC § "i a " 20 04 on __
tv o 055 exactly as alleged in the charging instrument I aftirrn`that my plea and judicial confession are freely and-'

voluntarily made, and not influenced by any consideration of fear, persuasion, or delusive hope of pardon or parole. -

_ I understand the admonitions regarding unadjudicated community supervision, and that I will be required to -
register as a sex offender if convicted of , or placed n community supervision for, one of the offenses enumerated under ' '
Court’s Admonition to Sex Offenders, attached hereto. l understand that under the Uniform Extradition Act, should I
be charged with a violation of my community supeiivision and be arrested in` another state, I have the right to require the .
issuance and service of a warrant of extradition, the lrright to hire legal counsel, or, if indigent, to have counsel appointed,'
and ‘ e right to apply for a writ of habeas corpus tnr d rt . ' t »
a c Prinet:dil:iame: /Kz o ( j/fl C kid /J

I have consulted with the defendant, whoni Ibelieve to be competent,' concerning the plea in this case and have `
advised the defendant ofhis/her rights. l approve and agree to all waivers, statements, and agreements of the defendant -

herein and ask the Court to accept them and the d¢ii:fendant’s plea ' ' '
~,,po pr- . ‘ g » ar tQ-L

 
 

 

 

 

 

t Date nttomey for Defendant § Cb f
Printed Name: ' l (,{, ‘ )(
State Bar# 4 6‘»{@_§`(_\40(’}.

. _ . 1
As attorney for the State, Ihereby consenti to and approve the requests, waivers, agreements, and stipulations
in this instrument, _ § - ,
i

_ -/)[3<>761”' ' IFH“PHIP
Date v l '/ ' 1 .
Assistant District A ` _
_ Printed Name: k it § /;;j @\
State Bar # @¢/Q/ 2:_

lt appearing to the Court that the defend:ant is mentally competent and is represented by counsel, that the

defendant understands the nature and consequences of the charge, and that all the parties have consented to and approved ~'
` lea to have been

plea, approves -

 

   
 
 

- knowingly, freely, and voluntarily made, approveslthe waivers and a
the stipulation of testimony, and approves the change of name con
!

7 Date n _ i Jtl/dg`e _ D`\

 

MT

 

 

 

 

 

 

DEFENDANT Jackson, Raul B M 06061969 CHARGE DEL CS 4G/2ND
AKA:

ADDRESS LOCATION \.MBII
FILING AGENCYTXDPDOOOO DATE FILED September 23, 2005 COURT CDC3
COMPLAINANT McKinney, V » F-0557397 VT#:
C/C

THE STATE OF TEXAS CAUSE NO. F-0557397

VS.
` CRIMINAL DISTRICT COURT 3
Jackson, Raul k DALLAS COUNTY, TEXAS
JUDICIAL CONFESSION

Comes now Defendant in the above cause, in writing and in open Court, and consents to the stipulation of
the evidence in this case and in so doing expressly waives the appearance, confrontation and cross-examination
of witnesses. I further consent to the introduction of this Judicial Confession, and testimony orally, by
affidavits, written statements of witnesses and other documentary evidence. Accordingly, having waived
my F ederal and State constitutional right against self-incrirnination, and alter having been sworn, upon
oath, I judicially confess to the following facts and agree and stipulate that these facts are true and
correct and constitute the evidence in this case:

On the 20 th day of June A.D., 2005 , in Dallas County, Texas, I did unlawfully,

unlawfully and knowingly deliver, to~wit: actually transfer, constructively transfer and offer to sell a
controlled substance, to~wit: COCAINE, in an amount by aggregate weight, including any adulterants or
dilutants, of 4 grams or more but less than 200 grams to V. MCKlNNEY,

And it is further presented to said Court that prior to the commission of the aforesaid offense, the said
defendant was convicted of a felony offense of POSSESSION OF A CONTROLLED SUBSTANCE, on the
lOTH day ofNOVEMBER, l989, A.D., in Cause Nur'nber F89-A4573-S on the docket of 282ND JUDICIAL
DISTRICT COURT, of DALLAS County, Tean under the name of RAUL DAVID JACKSON and said

conviction was a final conviction,

l further judicially confess that l committed the offense with which l stand charged exactly as alleged in the

indictment in this cause,
(/

Atto>i\ed§DeAdant Defyathmt l
go day of NW- 920 dy-

SWORN TO AND SUBSCRIBED before me on the

  

APPR E

 

 

 

APPROVED BY¢ . JIM HAMLiN, CLERK
, Disriucr coURTs or '

DALWOUNTY, TEXAS
By /%/Z/

Deputy District Clerk _,.t

 

 

   
  

   
   

Aisistant District Attorney

Defendant's agreement to stipulate and waiver of confrontation and cross-examiatio ' e es

approved by the Court. The above Judicial Confession is hereby approved by th

_ H-_>r 002an l O_~=S_Z>r U~m.:-g GOCW.~. l U>:r>m COCZ._.m

,HPHH.
momlm~w@.\.

w>:. m.H>._.Cm~
Zo.

3 1 .
>:… om amx>m >jozzme

§CH_ MPQN .,,.
mOZ §§H. UMHLH.ZQMv
. ¢\ F\F\ HO§» H._DTDHZH. v amy mrme HHDH¢(HH Z.Oem on oxemz … \\\&\ i§\ _ oweme on noES,,
§ e se \\\\sn § _ .
\\\\~§\n i\\\§\m\\

\\\f.ow§\w .\e\\.\r\
\\\ we ah QQ\§\

 

§§ a//i"~ #:g¢§/O
lia.\: # (ifany) ~ Telephone #: _ . '
m # (_irany); D”//”“i 72 911/le L
l itt 120 ~- ?//r

“:A defendant in a criminal case has the right ol~_`appeal under these rules. The trial court shall enter
a certification of the defendant’s right to appeal in every case in which it enters ajudgment ofguilt
or other appealable order. ln a plea bargain case -~-- that is, a case in which a defendant’s plea was
guilty or nolo contendere and the punishment did not exceed the punishment recommended by the `
prosecutor and agreed to by the defendant ---- a defendant may appeal only: (A) those matters that
were raised by written motion iiied'and ruled on bel"ore trial, or (B) alter getting the trial court’s

. permission to appeal TEXAS RULE OF APPEl_.LATE PROCED!_,!RE '_`5.2(2\)(2).

d ther ght ofappeal. '

    

 
 

 

 

 

 

 

 

 

 

 

OFFENSE D

 

»w»nah
CS 4G

REDUCED CHARGE

 

 

 

 

 

 

 

_CRJMJ.'NM.' lr)'i'S"rr RELEASE*INFoRMATIoN-_;~F
'-REMARKS := " -i~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

.,_.._,_ .”__~ r..__...,.

 

 

 

 

\.a.v¢

DALLAS ooUN'r‘Y, TEXAS ' size 0004"

 

 

coco`rmu\a¢nm-*

 

 

~ REDUCED CHARGE

l`\'l`1 fl\T'Vl\l" ¥1€

 

 

 

SENTENCE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RKS i/Lsuo umrt i.n uA…rL;“BEFT“thL`€' `" " '”" 1 `
~ N T'H]S DEFT DEFT SET TO GO BACK TO COURT GN A FUTURE DATE U'O BE CORRECTI.Y
NTENCED- -PLEASE Dl SREGARD SBN'PENCE

 

 

t80

 

 

 

 

 

DALLAS COUNTY TEXAS ] REMARKS i

"l:: . _' _ t t

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JIJDGMENT '
cERTIFIc:ATE oF THUMBPR;;NT

c_AUsE No_. - /U§=‘ 573 ?7 .

 

THE sTATE oF TEXAS t _IN THE

 

vS_ ' 4 oIsTRicT comer M_____ `
,€A»ML JAé,e/§O`-'U DALLAS coUNTY, TEXAS

 

Defendant's _;f§:z_hand

THIS IS TO CERTIFY THAT THE FINGERPRINTS ABOVE ARE THE ABOVE-
vNAMED DEFENDANT’S FINGERPRINTS TAKEN AT THE TIME OF DISPOSITION
OF THE ABOVE STYLED AND NUMBERED CAUSE.

2211%70'7¢€/€ , .20 f-j.

M;%”§/?Y

RIGHT THUMB*

DONE IN COURT THIS /3> DAY OE

' ` ' ' vsaulI`t“t='/DEPU'L'Y sHERI FF

¥Indicate here if print other than defendant’s right thumbprint

is placed in box:

left thumbprine left/right index finger

other,

 

______

 

MOT£ON TO DISMISS PROSECUTIL,.< Form 183 4 ~ 4 (,@© ( / 37

 

THE STATE oF TEXAS,

 

No. F05-57397-K vs. § IN THE CRlMlNAL

§ DISTRICT COURT FOUR

§ OF DALLAS COUNTY, TEXAS
RAUL DAVID JACKSON § APRIL TERM, A.D., 2006
DEL CS 4c

Now comes the District Attorney of Dallas County, Texas and asks the Court to dismiss the above entitled and numbered
cause, for the following reasons, to~wit: -

The above case has been reindicted as Cause Number FO6-OO450-K.

WHEREFORE PREMISES CONSIDERED, the State respectfully requests that this case be dismissed

aimed ar notion tr mst.. my~. . , v 941/t . cat beth

 

98 =‘E, tlcl Z- lil'd?tiill

 

   

 

 

EXHIBIT 5

DEADLY WEAPON ALLEGATION

EXHIBIT 5

EXHIBIT 5

 

' "1_*T_H~E ,S"TAT'E_oE TEXAS`, lN THE CRIMINAL

 

Vs 4 4 4 _DIs.TtucT`coUR_T FoUR or
' -*'RAuL DAVID JACKSON DALLAS couNTY, TEXAS

NOTICE OF THE STATE’ S SPECIAL PLEA OF
USE OR EXHIBITION OF 4A DEADLY WEAPON

COMES NOW 4THE STATE OF TEXAS by and through her Crirninal District Attorney
giving the defendant the following notice of the State’ s intention to submit a special plea m this
. cause::' -` il `\ .
The State intends to seek a deadly weapon finding pursuant to TEX. CODE CRIM.

,

1 4PROC. ANN. art. 42. 12 § 3 g(a)(2) The evidence Will show that the defendant used or exhibited
4 avdeadlyl We_apon, to-wit: a_FIR_EA_RM during the commission of said offense or during
._ '# `irnrnediate"tlight _the`r:eforin'.l ` .
y ._.'l`_he State would show that said speciallpleadoesnot charge the defendant with an

additional or different offense, nor does it prejudice the substantial rights of the defendant,

Respectful_ly submitted,

 

I